 1
                                                                   HON. JAMES L. ROBART
 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9    UNITED STATES OF AMERICA,                        No. CR19-0230JLR-1

10                  Plaintiff,                         ORDER GRANTING MOTION TO
            vs.                                        MODIFY BOND
11
      LEONTAI BERRY,
12
                    Defendant.
13

14

15          THE COURT has considered Mr. Berry’s motion to modify his bond and the

16   records and files therein.

17          It is now ORDERED that Mr. Berry’s bond be modified to remove the drug testing

18   condition. All other conditions of bond remain in place.
19          DATED this 3rd day of April, 2020.
20

21

22
                                                         A
                                                         The Honorable James L. Robart
                                                         U.S District Court Judge
23

24

25


      ORDER GRANTING MOTION TO MODIFY BOND                                   LAW OFFICE OF
                                                                       CATHY GORMLEY, PLLC
      -- 1                                                             600 1st Avenue Suite 304
                                                                      Seattle, Washington 98104
                                                                (206) 624-0508 ϖ FAX (206) 622-9091
 1

 2                                                      Presented by:

 3                                                      /s/Cathy Gormley
                                                        Cathy Gormley, WSBA #26169
 4                                                      Attorney for Leontai Berry
 5

 6

 7
                                    CERTIFICATE OF SERVICE
 8
            I, CATHY GORMLEY, hereby certify that on April 2, 2020                       , I filed
 9
     this document with the U.S. District Court’s Electronic Filing (ECF) system, which will
10
     serve a copy by email to all parties.
11
                                                        /s/Cathy Gormley
12                                                      Cathy Gormley, WSBA #26169
                                                        Seattle, Washington 98104
13                                                      Phone (206) 624-0508
14                                                      Fax (206) 622-9091
                                                        cathy@cgormleylaw.com
15

16

17

18

19

20

21

22

23

24

25


      ORDER GRANTING MOTION TO MODIFY BOND                                 LAW OFFICE OF
                                                                     CATHY GORMLEY, PLLC
      -- 2                                                           600 1st Avenue Suite 304
                                                                    Seattle, Washington 98104
                                                              (206) 624-0508 ϖ FAX (206) 622-9091
